Exhibit 10.1

 

STOCK OPTION GRANT AGREEMENT

Granted To:

Grant Date:

Number of Shares:

Option Price: [Fair Market Value of Scientific-Atlanta Common Stock on Grant
Date]

 

This agreement confirms the terms of the stock option (the “Option”) granted by
Scientific-Atlanta, Inc. (“the Company”) to the undersigned under the 2003
Long-Term Incentive Plan (“the Plan”). The Option is a Non-Qualified Stock
Option and is subject to all of the terms and provisions of the Plan, which is
incorporated herein by reference.

 

The Option vests 25% on the first anniversary of the Grant Date. Another 25%
will become exercisable after each of the second, third and fourth
anniversaries, respectively. The Option is not exercisable after the date
occurring 10 years after the grant date set forth above. The number of shares
subject to the Option, and the exercise price, are subject to adjustment as
provided in the Plan.

 

You may exercise the Option by paying the exercise price (number of shares
exercised multiplied by the share option price) in cash, by transferring
Scientific-Atlanta stock you already own, and by any combination of cash and
stock. You may also exercise the option by the broker-assisted cashless exercise
procedures established by the Human Resources and Compensation Committee.

 

Stock option administrative activities are handled by UBS Financial Services.
The primary interface to UBS Financial Services is an Internet web site. The
Internet web site can be found at www.ubs.com/onesource/sfa. The system requires
a user ID and a personal identification number (PIN) and allows you to check on
the status of your options, request information statements and authorize the
exercise and/or sale of vested option shares. The Internet web site also
contains features such as online viewing of option history and vesting
information, exercise and transaction modeling capabilities, and online
submission of account authorization, PIN changes and bank wire transfer forms.
Even if you use the Internet web site, you will still have the ability to talk
directly to a UBS Financial Services representative at (888) 395-7425.

 

If you have at least 5 years of credited service under the Scientific-Atlanta
Retirement Plan, the timing of your exercise could have an effect on your
benefit calculations under that plan, especially if you are exercising options
within the limited time period that you are allowed to exercise vested options
after termination of employment. Any questions you have concerning the effect
that option exercises can have on benefits under the Retirement Plan should be
directed to the Employee Health & Benefits Center.

 

In the event the Company determines that it is required to withhold income taxes
as a result of the exercise of this Option, you must, as a condition of
exercising the Option, make arrangements satisfactory to the Plan Administrator
to enable the Company to satisfy such withholding requirements.

 

Your rights in the event of your retirement, death, disability or other
termination of employment are summarized on the reverse side of this document
for your reference. To the extent any of these terms conflict with the terms of
the Plan, the Plan terms will control.

 

Brian C. Koenig

Sr. Vice President, Human Resources

 

1



--------------------------------------------------------------------------------

After you cease to be an Employee, your rights to exercise this Option shall be
determined as provided below. This Option may not be exercised after its term
expires or after the Option is otherwise canceled.

 

(1) Retirement. If you cease to be an Employee because of Retirement (and not on
account of termination for “cause” (as hereinafter defined)), this Option shall
continue to vest and be exercisable for a period of three (3) years after your
Retirement in accordance with the terms of the Plan and this Option. To the
extent unexercised, the Option shall expire three (3) years after the date of
Retirement or the date of expiration of the Option as described on the front of
this agreement, whichever shall occur first. “Retirement” means voluntary
termination of employment after the date on which (a) you have completed five
(5) years of service, and (b) the sum of your age and years of service is equal
to or greater than sixty-five (65).

 

(2) Death. Upon your death, this Option shall be exercisable (by the executor or
the administrator of your estate or by a person who acquired the right to
exercise this Option by bequest or inheritance or by reason of such death) for a
period of three (3) years after your death with respect to all shares covered by
the Option, regardless of whether the Option was exercisable as to such shares
prior to your death. Notwithstanding the foregoing, the Company’s Board of
Directors may, in a special case, permit a longer period for exercise of an
Option after your death, but in no event shall such period extend beyond the
date of expiration of this Option as set forth on the front of this agreement.

 

(3) Disability. If you cease active service as an Employee by reason of
Disability or other medical leave of absence, you will cease to be an Employee
for purposes of Subparagraph (5) below as of the earlier of: (i) the date that
you no longer have a Disability or your medical leave of absence ends, if you do
not return to active service or (ii) the date that is twelve (12) months after
such cessation of active service, but only to the extent that, at the date of
such termination, your right to exercise such Option had accrued pursuant to the
terms of this Option and had not previously been exercised. “Disability” means
the condition of an individual who is unable to engage in any substantial
gainful activity by reason of any physical or mental impairment which is
classified as a disability in the Company’s Long Term Disability Plan.

 

(4) Termination for Cause. If your employment is terminated for “cause” (as
hereinafter defined), this Option shall expire immediately upon your receipt of
the notice of such termination. “Cause,” for purposes of this agreement, shall
mean dishonest or fraudulent conduct which would normally be considered as
sufficient basis for discharging an employee from a management and/or a
supervisory position, or negligence, inaction or misconduct which constitutes
failure by you to meet your obligations and perform your duties of employment.

 

(5) Other Reasons. If you cease to be an Employee for any reason other than
those mentioned above in Subparagraphs (1), (2) or (4), you shall have the right
to exercise this Option at any time within thirty (30) days following such
cessation, discharge or termination, but only to the extent that, at the date of
cessation, discharge or termination, your right to exercise this Option had
accrued pursuant to the terms of this agreement and had not previously been
exercised.

 

(6) Employee. “Employee” shall mean an individual who is employed (within the
meaning of Section 3401 of the Internal Revenue Code of 1986, as amended) by the
Company or its subsidiaries (i.e., an individual with respect to whom income
taxes must be withheld from compensation).

 

(7) Leave of Absence. Your employment with the Company shall not be considered
as having been terminated while you are on military or other bona fide leave of
absence (other than a medical leave of absence, including Disability), if the
period of such leave does not exceed ninety (90) days, or, if longer, so long as
your right to re-employment with the Company is guaranteed either by statute or
by contract. Where the period of such leave exceeds ninety (90) days and where
your right to re-employment is not guaranteed either by statute or by contract,
you will cease to be an Employee for purposes of Subparagraph (5) on the
ninety-first (91st) day of such leave.

 

 

2